 1
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8
 9
     WELLS FARGO BANK, N.A.,                             Case No.: 2:17-cv-01510-RFB-NJK
10
            Plaintiff(s),                                Order
11
     v.                                                  (Docket No. 67)
12
13   SATICOY BAY LLC, et al.,
14          Defendant(s).
15
16         Before the Court is Plaintiff and Defendant Castlegate Homeowners Association’s notice
17 of settlement. Docket No. 67. The Court ORDERS these parties to file a stipulation of dismissal
18 no later than February 11, 2019.
19         IT IS SO ORDERED.
20         Dated: December 11, 2018
21                                                          _______________________________
                                                            NANCY J. KOPPE
22                                                          United States Magistrate Judge
23
24
25
26
27
28

                                                  1
